Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barksdale (2007/0090648).
Regarding claim 1, Barksdale shows a power transmission assembly (Fig. 1), comprising:
a base (supporting wheel 1);
a frame (1) rotatably coupled to the base and configured to rotate about an axis
an output shaft (not shown) coupled to the frame;
a weight (15) repositionable relative to the frame; and
a weight actuator (27, 31) configured to reposition the weight (15) relative to the frame to move the weight from a first position located at a first height to a second position located at a second height, wherein the second height (top, Fig. 2) is greater than the first height (bottom, Fig. 2) such that a gravitational force (para. 0033) on the weight drives the frame to rotate about the axis and drive the output shaft.
Regarding claim 2, Barksdale also shows wherein the weight is a first weight, further comprising a second weight (balls 15) repositionable relative to the frame, wherein the weight actuator is configured to reposition the second weight relative to the frame.
Regarding claim 5, Barksdale also shows further comprising an electromagnetic device coupled to the output shaft, wherein the electromagnetic device is configured to receive rotational mechanical energy from the output shaft and generate electrical energy (para. 003).
Regarding claim 7, Barksdale also shows wherein the weight (balls 15) is selectively coupled to the frame, and wherein the weight is decoupled from the frame in response to the weight entering the first position.
Regarding claim 11, Barksdale also shows further comprising a hopper assembly (29) configured to contain the weight, wherein the weight actuator is configured to reposition the weight relative to the frame from the first position to the hopper assembly, and wherein the hopper assembly is configured to dispense the weight onto the frame at the second position.
Regarding claim 12, Barksdale also shows further comprising a track (side walls 25) coupled to the frame, wherein the weight is slidably coupled to the track such that the weight is repositionable relative to the frame along a path defined by the track.
Regarding claim 14, Barksdale also shows wherein the frame is a first frame, the weight is a first weight, and the weight actuator is a first weight actuator, further comprising: a second frame rotatably coupled to the base and configured to rotate about the axis; a second weight repositionable relative to the second frame; and a second weight actuator configured to reposition the second weight relative to the second frame such that a gravitational force on the second weight drives the second frame to rotate about the axis and drive the output shaft (31, Fig. 1, balls 15, left and right, Fig. 4).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinson.
Regarding claim 17, Pinson shows a power transmission assembly, comprising:
a base (Fig. 1b);
a frame (14) rotatably coupled to the base and configured to rotate about an axis;
an output shaft (58) coupled to the frame;
a weight (18) slidably coupled to the frame;
a weight actuator (20) configured to move the weight between (a) an inner position (Fig. 10A) located at a first distance from the axis and (b) an outer position located at a second distance (Fig. 10B) from the axis, the second distance being greater than the first distance; and
an electric motor coupled to the output shaft (Figs. 2A and 2B).
Regarding claim 18, Pinson also shows  further comprising a controller (32) operatively coupled to the weight actuator and configured to control the weight actuator to move the weight from the outer position to the inner position in response to a decrease in rotational speed of the frame.
Regarding claim 19, Pinson also shows wherein the weight is a first weight and the weight actuator is a first weight actuator, further comprising: a second weight slidably coupled to the frame; and a second weight actuator configured to move the second weight relative to the first weight and the frame (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barksdale.in view of Pinson (4926107).
Regarding claim 3, Barksdale shows all of the limitations of the claimed invention except for further comprising a controller operatively coupled to the weight actuator and configured to control the weight actuator to reposition the second weight relative to the frame from the first position to the second position while the gravitational force on the first weight drives the frame to rotate about the axis.
Pinson shows a controller (32) for the purpose of controlling the operation of the system
	Since Barksdale and Pinson are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a controller as taught by Pinson for the purpose discussed above.
Regarding claim 4, Barksdale ALSO shows wherein the axis is a substantially horizontal axis (Fig. 1).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barksdale.in view of Ishida (2017/0045041).
Regarding claim 6, Barksdale shows all of the limitations of the claimed invention except for further comprising: an energy storage device configured to store electrical energy; and a controller configured to configured to electrically couple the energy storage device to the electromagnetic device such that the electromagnetic device drives rotation of the frame in response to a startup request for the power transmission assembly.
Ishida shows an energy storage device and a controller (para. 0034) for the purpose of controlling the operation of the system
	Since Barksdale and Ishida are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an energy storage device and a controller as taught by Ishida for the purpose discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5, 6, 9-11 of U.S. Patent No. 11,339,765. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of U.S. Patent No. 11,339,765 recites all of the limitations of claims 1, 7 and 8.
Claims 2-6 and 9-11 of U.S. Patent No. 11,339,765 respectively recites all of the limitations of claims 2-6 and 9-11.
Claim 11 of U.S. Patent No. 11,339,765 respectively recites all of the limitations of claims 12 and 13.
Claim 10 of U.S. Patent No. 11,339,765 respectively recites all of the limitations of claim 14.
Claim 12 of U.S. Patent No. 11,339,765 respectively recites all of the limitations of claims15 and 16.
Allowable Subject Matter
Claim 20 is allowed.
Claims 8-10, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the power transmission assembly, wherein the weight is a volume of flowable material, further comprising a container coupled to the frame and configured to receive the volume of flowable material as recited in claim 8; wherein the weight actuator is configured to move the weight to a position in which the axis intersects the weight as recited in claim 13; wherein the frame is a first frame and the weight is a first weight, further comprising: a first electromagnetic device coupled to the output shaft; a second frame; a second electromagnetic device coupled to the second frame; and a second weight repositionable relative to the second frame; wherein the first electromagnetic device is configured to provide electrical energy to the second electromagnetic device such that the second electromagnetic device drives rotation of the second frame as recited in claim 15; wherein a first container coupled to the frame, the first container being movable between a raised position and a lowered position; a second container; and an actuator configured to transfer a volume of flowable material from the second container to the first container when the first container is in the raised position, wherein the first container is positioned such that a gravitational force on the volume of flowable material drives rotation of the output shaft as the first container moves from the raised position to the lowered position; and wherein the first container is configured to deposit the volume of flowable material into the second container in response to the first container reaching the lowered position as recited in claim 20.  Claims 9, 10 and 16 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



10/22/2022
/DANG D LE/Primary Examiner, Art Unit 2834